[Cite as In re K.R., 2022-Ohio-1768.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 IN THE MATTER OF: K.R. 1 & K.R. 2              JUDGES:
                                                Hon. W. Scott Gwin, P.J.
                                                Hon. William B. Hoffman, J.
                                                Hon. John W. Wise, J.

                                                Case Nos. 2021 CA 000020 &
                                                2021 CA 000021


                                                OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Knox County Court of
                                                Common Pleas, Juvenile Division, Case
                                                Nos. 219-2028 & 219-2029


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        May 25, 2022


 APPEARANCES:


 For William Vinson, Father of K.R. 2           For Knox County Department of
                                                Job and Family Services
 NOEL B. ALDEN
 Zelkowitz, Barry & Cullers, LTD.               ASHLEY L. JOHNS
 103 South Main Street                          Knox Co. Dept. of Job & Family Services
 Mount Vernon, Ohio 43050                       117 E. High Street
                                                Mount Vernon, Ohio 43050

 For Mother – Cheyenne Ramey                    Guardian Ad Litem

 CAROLYN FITTRO                                 ADAM O. JOHNSON
 Fittro Law, LLC                                25 E. Waterloo Street
 1335 Dublin Road, Suite #115F                  Canal Winchester, Ohio 43110
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                       2


For Paternal Grandmother of K.R. 1     Trial Counsel for Mother – Cheyenne
                                       Ramey

REBECCA STUMLER                        PORTER R. WELCH
130 E. Chestnut Street, Suite #301     P.O. Box 125
Columbus, Ohio 43215                   Galena, Ohio 43021
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                    3


Hoffman, J.
       {¶1}   In Knox App. No. 21CA000020, appellant Cheyenne Ramey (“Mother”)

appeals the October 27, 2021 Judgment Entry entered by the Knox County Court of

Common Pleas, Juvenile Division, which granted legal custody of one of her minor

children, K.R. 1 (“Child 1”), to the child’s paternal grandmother, Jackie Stringfellow. In

Knox App. No. 21CA000021, Mother appeals the same judgment entry, which granted

legal custody of another of her minor children, K.R. 2 (“Child 2”), to William Vinson, Child

2’s father. Appellee is Knox County Department of Job and Family Services (“KCDJFS”).

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Mother and Zachary Metzger are the biological parents of Child 1. Metzger

is deceased. Mother and William Vinson are the biological parents of Child 2.

       {¶3}   On March 3, 2019, KCDJFS filed complaints alleging Child 1, Child 2, and

their two siblings (“Child 3” and “Child 4”) were neglected and dependent. The complaints

were based upon the deplorable home conditions, the children's poor hygiene, Mother's

failure to properly supervise the children, her inability to wake up in the morning and care

for the children, and her tumultuous relationship with her significant other. Mother gave

birth to her fifth child (“Child 5”) on March 5, 2019. On March 13, 2019, KCDJFS filed a

complaint regarding Child 5 and a motion to combine the sibling cases, which the trial

court granted on the same day.

       {¶4}   Following an incident of domestic violence between Mother and Scott

Owens, the father of Child 5, KCDJFS filed an ex parte motion for temporary custody on

April 9, 2019. The trial court conducted a shelter care hearing on April 11, 2019, denied

KCDJFS's motion and returned the Children to Mother under a safety plan requiring 24/7

supervision of Mother. On April 26, 2019, KCDJFS filed a second motion requesting an
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                    4


ex parte order of temporary custody based upon the inappropriate home conditions and

the lack of supervision of the Children despite the safety plan. The trial court granted the

motion and the Children were immediately removed from Mother's custody. At a shelter

care hearing on April 29, 2019, the trial court continued temporary custody with KCDJFS.

Following an adjudicatory hearing on May 3, 2019, the trial court returned the Children to

Mother's custody under the protective supervision of KCDJFS. The trial court also granted

Jackie Stringfellow visitation with Child 1.

       {¶5}   At an adjudicatory hearing on May 15, 2019, Mother admitted the Children

were dependent and the trial court dismissed the allegations of neglect. On May 20, 2019,

KCDJFS filed a third motion again requesting an ex parte order of temporary custody

based upon continued concerns of Mother failing to provide adequate supervision of the

Children. Specifically, the Children were observed outside without adult supervision and

Child 5 was observed in an unsafe sleeping situation, unattended by Mother. Child 1 was

not included in the motion as he was on vacation with Stringfellow. Following a shelter

care hearing on May 21, 2019, the trial court granted temporary custody of the Children

to KCDJFS and ordered Mother and Owens to create a detailed supervision plan.

KCDJFS filed an amended case plan for Mother and the Children on June 4, 2019. On

the same day, Stringfellow filed a motion to be added as a party and a motion for

temporary and/or legal custody with a statement of understanding. After a dispositional

hearing on June 4, 2019, the trial court placed Child 1 in the temporary custody of

Stringfellow with protective supervision to KCDJFS. The trial court continued temporary

custody of the other four children with KCDJFS. The trial court ordered visitation at

KCDJFS's discretion with input from the Guardian ad Litem (“GAL”).
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                   5


        {¶6}   The trial court conducted a review hearing on August 14, 2019. The trial

court granted KCDJFS's request to transition Child 2 and Child 3 to Mother's custody with

protective supervision beginning on August 19, 2019. All other dispositional orders

remained in place. Child 2 and Child 3 were returned to Mother's custody on the specified

date.

        {¶7}   Following a review hearing on November 21, 2019, the trial court

maintained the status quo. In addition, the trial court issued a no contact order between

the Children and James Looney, who was identified as the father of Child 4. Looney is a

registered sex offender, however, Mother permitted him to have contact with the Children

during visitation.

        {¶8}   On February 4, 2020, William Vinson filed a motion for ex parte temporary

custody of Child 2, which the trial court summarily denied. The trial court conducted a

hearing on the denial on February 6, 2020, and scheduled Vinson's motion for review. At

a review hearing on February 26, 2020, the trial court granted KCDJFS's motion for an

extension of involvement. KCDJFS advised the trial court Child 2 and Child 3, who were

in Mother's custody, had educational and medical issues. In addition, KCDJFS was

having ongoing issues with Mother truthfully reporting the status of the Children. KCDJFS

also had concerns about the Children being injured during visitation with Mother. The trial

court ordered Child 3 remain in Mother's custody, Child 1 remain in the temporary custody

of Stringfellow, Child 2 be placed in the temporary custody of Vinson, and Child 4 and

Child 5 remain in the temporary custody of KCDJFS. The trial court granted KCDJFS

protective supervision of Child 1 and Child 2.
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                   6


       {¶9}      On June 2, 2020, Mother gave birth to Child 6. Mother entered into a

voluntary case plan related to Child 6. Child 6 was added to a subsequent amended case

plan involving the Children. On June 4, 2020, Stringfellow filed a motion to be added as

a party and motion for legal custody. The trial court conducted a review hearing on June

16, 2020, and maintained the status quo.

       {¶10} KCDJFS filed a motion to modify disposition on July 8, 2020, requesting

legal custody of Child 1 be granted to Stringfellow and legal custody of Child 2 be granted

to Vinson. KCDJFS further requested the trial court terminate its involvement with Child

1 and Child 2 should the trial court grant the motion to modify. Via Judgment Entry filed

September 28, 2020, the trial court maintained the status quo and scheduled a hearing

on all pending motion for January 19, 2021.

       {¶11} Via Journal Entry filed March 10, 2021, the trial court granted legal custody

of Child 1 to Stringfellow and legal custody of Child 2 to Vinson. The trial court also

granted Mother liberal and frequent parenting time with Child 1 and Child 2 with dates

and times as agreed upon by the parties. Mother appealed the March 10, 2021 judgment

to this Court.

       {¶12} On appeal, Mother argued the trial court failed to set forth the requisite

findings of fact to support its reasonable efforts determination pursuant to R.C.

2151.419(B)(1). We agreed, vacated the decision of the trial court, and remanded for

further proceedings. Matter of K.R., 5th Dist. Knox No. 21CA000005, 2021-Ohio-3417.

       {¶13} The trial court issued a new judgment entry on October 27, 2021, adding

the required findings of fact to support its reasonable efforts determination pursuant to
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                   7


R.C. 2151.419(B)(1). It is from the October 27, 2021 judgment of the trial court Mother

prosecutes this appeal, assigning as error:



              I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

       FINDING THAT IT WOULD BE IN THE BEST INTERESTS OF K.R.1 TO

       GRANT LEGAL CUSTODY OF HIM TO A RELATIVE.

              II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

       FINDING THAT THE KNOX COUNTY DEPARTMENT OF JOB AND

       FAMILY     SERVICES USED REASONABLE                  EFFORTS      TOWARDS

       REUNIFICATION OF K.R.1 AND K.R.2 AND THEIR MOTHER.



                                                 I.

       {¶14} In her first assignment of error, Mother argues the trial court erred in

awarding legal custody of Child 1 to his paternal grandmother. R.C. 2151.353(A)

provides, in pertinent part:



              (A) If a child is adjudicated an abused, neglected, or dependent child,

       the court may make any of the following orders of disposition:

              ***

              (3) Award legal custody of the child to either parent or to any other

       person who, prior to the dispositional hearing, files a motion requesting legal

       custody of the child or is identified as a proposed legal custodian in a
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                     8


       complaint or motion filed prior to the dispositional hearing by any party to

       the proceedings.



       {¶15} Legal custody is significantly different from the termination of parental rights

in that, despite losing legal custody of a child, the parent of the child retains residual

parental rights, privileges, and responsibilities. In re G.M., 8th Dist. Cuyahoga No. 95410,

2011-Ohio-4090, ¶ 14, citing R.C. 2151.353(A)(3)(c). In such a case, a parent's right to

regain custody is not permanently foreclosed. In re M.J.M., 8th Dist. Cuyahoga No.

94130, 2010-Ohio-1674, ¶ 12. For this reason, the standard the trial court uses in making

its determination is the less restrictive “preponderance of the evidence.” Id. at ¶ 9, citing

In re Nice, 141 Ohio App.3d 445, 455, 751 N.E.2d 552 (2001). An award of legal custody

must be supported by a preponderance of the evidence. “Preponderance of the evidence”

means evidence that is more probable, more persuasive, or of greater probative value. In

re C.V.M., 8th Dist. Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 7.

       {¶16} “Following an adjudication of neglect, dependency, or abuse, the juvenile

court's determination of whether to place a child in the legal custody of a parent or a

relative is based solely on the best interest of the child.” In re K.H., 9th Dist. Summit No.

27952, 2016-Ohio-1330, ¶ 12. The statutory scheme regarding an award of legal custody

does not include a specific test or set of criteria, but Ohio courts agree a juvenile court

must base its decision to award legal custody on the best interest of the child. In re B.B.,

9th Dist. Lorain No. 15CA010880, 2016-Ohio-7994, ¶ 18, quoting In re N.P., 9th Dist.

Summit No. 21707, 2004-Ohio-110, ¶ 23. The juvenile court is guided by the best interest

factors enumerated in R.C. 2151.414(D) relating to permanent custody. In re B.G., 9th
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                      9


Dist. Summit No. 24187, 2008-Ohio-5003, ¶ 9, citing In re T.A., 9th Dist. Summit No.

22954, 2006-Ohio-4468, ¶ 17. Those factors include the interaction and interrelationships

of the child, the child's wishes, the custodial history of the child, and the child's need for

permanence. R.C. 2151.414(D)(1)(a)-(e).

       {¶17} “A trial court has broad discretion in proceedings involving the care and

custody of children.” In re Mullen, 129 Ohio St.3d 417, 2011-Ohio-3361, ¶ 14. Accordingly,

we review a juvenile court's decision to grant legal custody under an abuse-of-discretion

standard. In re H.J.H., 1st Dist. Hamilton No. C-180019, 2019-Ohio-116, ¶ 3. An abuse

of discretion connotes more than an error of law or judgment; rather, it implies the trial

court's decision was unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). A juvenile court's decision

regarding a child's best interest in a legal custody proceeding is not unreasonable if it is

supported by competent, credible evidence. In re A.W., 1st Dist. Hamilton No. C-140142,

2015-Ohio-489, ¶ 10 (Citation omitted).

       {¶18} Mother argues the trial court erred in failing to consider the wishes of the

child, as required by R.C. 2151.414(D)(1)(b). As noted earlier, the instant proceeding is

a legal custody proceeding, not a permanent custody proceeding. In legal custody

proceedings, the R.C. 2151.414(D) factors are instructive and provide guidance to the

juvenile court. In re R.B., 8th Dist. Cuyahoga No. 107709, 2019-Ohio-1656, 136 N.E.3d

42, ¶ 52. Unlike permanent custody hearings, during which it is mandatory for a juvenile

court to consider the R.C. 2151.414(D) factors in making its best interests determination,

a juvenile court is not mandated to consider or make specific findings with respect to
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                     10


these factors in a legal custody hearing. Id. We therefore find the trial court did not err in

failing to specifically consider the wishes of the child in determining best interests.

       {¶19} Mother also argues KCDJFS failed to provide her with information on Child

1’s medical appointments and his school information, in violation of Ohio Administrative

Code 5101:2-38-08. Pursuant to this rule, certain information is to be distributed in a JFS

01443 “Child Education and Health Information” form when a child is placed in a substitute

care setting. Mother did not testify at the hearing regarding her receipt of this form, nor

did she raise the argument she did not receive this form in her response to KCDJFS’s

motion to modify custody. Rather, she testified generally she was not given information

about Child 1’s medical appointments and school information. On March 6, 2020, two

months before the motion to modify custody was filed, a Notice of Semi-annual Review

was filed. This notice indicated the JFS 01443 form was provided to the parents, and the

form was signed by Mother. We find this sufficient record demonstration Mother was

provided with the information required by OAC 5101:2-38-08.

       {¶20} Finally, Mother argues the evidence did not support the trial court’s finding

it was in Child 1’s best interests to be placed in the legal custody of his paternal

grandmother. We disagree. The caseworker testified Mother’s home was unclean. At

her most recent home visit, the caseworker saw piles of clothing throughout the home,

food particles on the floor, beds without sheets, and dirty diapers left on the floor of the

bathroom and living room. There was testimony despite the domestic violence concerns

with Scott Owens, Mother sporadically engaged in a relationship with him, admitting at

trial she had sexual relations with him in the last month. There was testimony the children

engage in violent and aggressive behavior with each other, including hitting, biting,
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                  11


slamming each other into walls, and kicking each other.            Despite the fact Mother

completed her case plan, she did not use the information from parenting classes to

change the circumstances in her home. Mother told the caseworker she did not believe

in the parenting techniques she learned, and instead, her policy was “her house, her

rules.”     Tr. 189. Mother failed to implement the information she received from the

programs and services offered her, and as a result the conditions in the home did not

improve.

          {¶21} When Child 1 was last in Mother’s care, Mother declined to get him

vaccinated and neglected his dental care to the point where the child required major

dental work. Mother also failed to take Child 1 to the doctor for ongoing vomiting. After

Jackie Stringfellow obtained temporary custody of Child 1, she obtained recommended

vaccines for him, took him to the dentist where he received eight crowns due to poor

dental hygiene, and obtained medication for his intestinal issues. When Child 1 was first

placed in Stringfellow’s care, he fell below the height and weight charts for Help Me Grow,

but at the time of trial was in the 25th percentile for his age.

          {¶22} Mother claimed Stringfellow did not notify her of school activities and

medical appointments. While mother initially testified she received no communication

from Stringfellow since December 1, 2020, she later admitted to at least four text

messages, and often responded to questioning regarding contact from Stringfellow by

claiming she did not remember if she received information from Stringfellow.

          {¶23} Child 1’s angry and violent behavior led Stringfellow to engage him in

counseling, where he was diagnosed with severe anxiety. Stringfellow noted his negative

behavior problems increase after visits with Mother.       The caseworker and guardian ad
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                    12


litem both testified at trial an award of legal custody to Stringfellow was in the best

interests of Child 1. We find the trial court’s judgment is supported by a preponderance

of the evidence presented at trial, and the trial court did not abuse its discretion in

awarding legal custody to Stringfellow.

       {¶24} The first assignment of error is overruled.

                                                 II.

       {¶25} In her second assignment of error, Mother argues the trial court erred in

finding KCDJFS made reasonable efforts to reunify the family, as required by R.C.

2151.419.

       {¶26} Prior to an award of permanent custody to a public children services

agency, the trial court must determine whether the agency has made “reasonable efforts

to prevent the removal of the child from the child's home, to eliminate the continued

removal of the child from the child's home, or to make it possible for the child to return

safely home.” R.C. 2151.419(A)(1).

       {¶27} Although R.C. Chapter 2151 does not define “reasonable efforts,” courts

construe the term to mean “ ‘[t]he state's efforts to resolve the threat to the child before

removing the child or to permit the child to return home after the threat is removed[.]’ ” In

re T.B.-W., 9th Dist. Summit No. 27544, 2015-Ohio-992, ¶ 15, quoting In re C.F., 113

Ohio St.3d 73, 2017-Ohio-1104, ¶ 28, quoting Will L. Crossley, Defining Reasonable

Efforts: Demystifying the State's Burden Under Federal Child Protection Legislation, 12

B.U.Pub.Int.L.J. 259, 260 (2003). “In a reasonable efforts determination, the issue is not

whether the agency could have done more, but whether it did enough to satisfy the
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                  13


reasonableness standard under the statute.” In re C.M., 9th Dist. Summit No. 24380,

2009-Ohio-943, ¶ 21 (Citation omitted).

      {¶28} The evidence presented at trial demonstrated Mother was offered services

which included case planning, referrals for parenting classes, parenting time with the

children, and ongoing contact with the case worker to attempt reunification. However,

while Mother completed the case plan, she did not utilize the services provided her to

improve her parenting skills or change the conditions of her home.

      {¶29} The caseworker testified:



             [Mother] tries. I’m not going to lie to you. She tries. She does not

      want to admit that she is overwhelmed. She does not want to admit that

      she needs help. She does not want to admit that it is going to be an uphill

      battle with all of the children and whatever help you try to give to her she

      does not take the help. She thinks everyone is against her and they are

      not.



      {¶30} Tr. 196.

      {¶31} The caseworker concluded Mother was no farther ahead than she was prior

to completing her case plan:



             [Mother], whenever I try to talk to her about anything, if I come to the

      home unsupervised, unannounced, I see the aggression that she puts

      towards me. She has wanted to call the cops on me. She called me the B
Knox County, Case Nos. 2021 CA 000020 & 2021 CA 000021                                    14


       word, the F word because I’m in the home trying to help. I have offered my

       opinion or my suggestion and it is always my house, my rules. So I am

       willing to work with you if you are willing to work with me and [Mother] is not,

       my opinion.



       {¶32} Tr. 211-12.

       {¶33} Based on the testimony presented at trial, we find the trial court did not err

in finding KCDJFS made reasonable efforts to reunify Mother with the children.

       {¶34} The second assignment of error is overruled.

       {¶35} The judgment of the Knox County Common Pleas Court, Juvenile Division,

is affirmed.


By: Hoffman, J.
Gwin, P.J. and
Wise, John, J. concur